WILLIAM BLAIR FUNDS SUPPLEMENT TO CLASS N PROSPECTUS DATED MAY 1, 2008 The information below supplements and supercedes the applicable disclosure in the Summary section of the Prospectus related to the William Blair Small Cap Growth Fund, the William Blair International Growth Fund and the William Blair Emerging Markets Growth Fund. The Fund is open to investors.The Fund may close or re-open to new or existing shareholders at any time. The information below supplements and supersedes the disclosure in the Investment Objectives and Principal Investment Strategies section of the Prospectus related to the Portfolio Management of the William Blair Bond Fund, the William Blair Income Fund and the William Blair Ready Reserves Fund. The portfolio managers have changed for the Fund.The Fund is managed by Christopher T. Vincent. The information below supplements and supersedes the disclosure under “William Blair International Equity Fund – Portfolio Management” in the Investment Objectives and Principal Investment Strategies section of the Prospectus. The International Equity Fund is co-managed by W. George Greig and David Merjan.
